Citation Nr: 0928018	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-23 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for service connected 
hepatitis C, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1987 to August 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO).  In that rating decision, the RO 
increased the disability rating for hepatitis C from 10 to 20 
percent effective from June 24, 2005.  The Veteran appealed 
the assigned disability rating. 

While this appeal was pending, in an April 2008 rating 
decision, the RO temporarily increased the disability rating 
for hepatitis C from 20 to 100 percent effective for the 
period from July 14, 2005 to September 31, 2005.  The RO 
returned the assigned 20 percent evaluation effective from 
October 1, 2005.  Since the increase in the scheduler 
evaluation of the Veteran's hepatitis C disability does not 
represent the maximum rating available for the entire period 
for this condition, the Veteran's claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an increased rating for 
service-connected hepatitis C, currently evaluated as 20 
percent disabling.  As discussed below, the Board finds that 
additional development is necessary prior to the adjudication 
of the Veteran's claim.  Specifically, another VA examination 
is needed to evaluate the current level of severity of the 
Veteran's disability.  

The Veteran was last afforded a VA examination in conjunction 
with his claim in March 2005; however, the VA treatment 
records from VA Medical Center in West Haven, Liver Clinic 
(VAMC) dated June 2005 to April 2008, indicate that the 
Veteran's service-connected hepatitis C has grown more severe 
since March 2005.  Specifically, the VAMC treatment records 
show that the Veteran has been treated with interferon from 
June 2005 to July 2005.  The Veteran's adverse reaction to 
this treatment caused him to miss work for eleven weeks and 
prompted the RO to grant a temporary total disability rating 
for this period.  Further, in a May 2005 correspondence from 
a VA physician, he indicated that the Veteran's disability 
had worsened since the last VA examination (the Veteran was 
"at very great risk for disability" from additional 
treatment of interferon).  As the examination is over four 
years old, and there is credible evidence of worsening, a new 
VA examination to determine the current severity of the 
service connected disability is warranted. 

In this regard, the RO/AMC should schedule the Veteran for a 
VA examination to evaluate the current level of severity of 
service-connected hepatitis C.  The examination report should 
include findings from any indicated laboratory studies 
(particularly those needed to determine the Veteran's 
hemoglobin levels).  The examiner should clearly identify the 
current symptomatology of the service-connected condition. 

Prior to providing the VA examination, the RO/AMC should seek 
to obtain any outstanding VA or private medical records of 
pertinent medical treatment.  In particular, the May 2005 
correspondence from the VA physician indicates that the 
Veteran had treatment at VAMC for his hepatitis C that is 
more recent than April 2008.  

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, RO/AMC 
should obtain any outstanding records of 
pertinent VA or private treatment.  In 
particular, the RO/AMC should obtain any 
outstanding VA treatment records from VA 
Medical Center in West Haven, and from any 
other associated VA Outpatient Clinics, 
where the Veteran sought treatment for his 
hepatitis C. 

2.  After all the available records have 
been obtained, the RO/AMC should schedule 
the Veteran for an appropriate VA 
examination to evaluate the current level 
of severity of the Veteran's hepatitis C.  
The claim file should be made available to 
the examiner, who should review the entire 
claims folder in conjunction with this 
examination.  This fact should be so 
indicated in the examination report.  All 
studies indicated should be performed.  
All the results from the indicated studies 
should be made available to the examining 
physician prior to the completion of his 
or her examination report. 

In the examination report, the examiner 
should clearly indicate the following:  
(1) whether there is serologic evidence of 
hepatitis C infection and the Veteran has 
near-constant debilitating symptoms; (2) 
whether the Veteran has any daily or 
intermittently symptoms of fatigue, 
malaise, nausea, vomiting, anorexia (with 
substantial or minor weight loss),  
arthralgia, right upper quadrant pain, and 
hepatomegaly, or is nonsymptomatic; and 
(3) whether the his symptoms cause 
incapacitating episodes, and if so for how 
many total weeks during the past 12-month 
period (e.g. a total of two, four, or six 
weeks in duration).  

The examiner should provide a rationale 
for all the opinions expressed in the 
examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries mention 
above, the examiner should explain why it 
is not feasible to respond.

3.  Thereafter, the AOJ should review the 
claim folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The AOJ should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the AOJ 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. §3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




